STATE OF NORTH CA[l.OL1FAl?L           e: 0          IN THE GENERAL COURT OF JUSTICE

COUNTY OF DAVIDSON
                          , lOZI JUL .q P I: 35
                                                         ~~;E~~~~Yal~lli:{?f
RANDY ASBURY, onBehalfofHimself              )
and Others Similarly SituJ!tJ.i&/,f.0 $, 1   )-S, C.
            Plaintiff,   OBY-~...,..___...,_.____
                                             )
            V.                               )                    COMPLAINT
                                             )
CREDIT CORP SOLUTIONS, INC., a               )                    (Class Action)
Delaware corporation,                        )
                                             )
            Defendant.                       )




       Plaintiff Randy Asbury ("Plaintiff'), on behalf of himself and all others

similarly situated, through counsel, files this Class Action Complaint against

Credit Corp Solutions, Inc. (hereinafter, "CCS" or "Defendant") and states as

follows:

                            NATURE OF THE ACTION

      1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA'') and North Carolina Debt

Collection Act, N.C.G.S. § 75-50, et seq. ("NCDCA").

      2.     Defendant        unreasonably           disclosed,    communicated    and/or

publicized information regarding Plaintiffs debt arid all others similarly

situated to another person.

      3.      This class action is filed pursuant to Rule 23 of the Rules of Civil

Procedure on behalf of all consumers about which Defendant unlawfully


                                                 I

      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 1 of 15
communicated consumer debt to a third party, in violation of North Carolina

and Federal law as further set forth herein.

                      JURISDICTION AND VENUE

      4.    The foregoing allegations are incorporated by reference as if fully

set forth herein.

      5.    This Court has jurisdiction over the parties and this action

pursuant to N.C.G.S. § 42-44, N.C.G.S. § 25-1-305, N.C.G.S. §§ 75-16 and

56, N.C.G.S. § 1-75.4 and N.C.G.S. § 1-253.

      6.    Venue is proper under N.C.G.S. § 1-80 in that Plaintiff resides in

Davidson County and Defendant has regularly engaged in business in

Davidson County, North Carolina.

                                 PARTIES

      7.    Plaintiff Asbury is a citizen and resident of Davidson County,

North Carolina, a "consumer" as defined in 15 U.S.C. 1692a(3) and N.C.G.S.

§ 75-50(1), and allegedly owes a "debt" as defined in 15 U.S.C. 1692a(5)

and N.C.G.S. § 75-50(2) to Defendant.

      8.    Defendant CCS is a Delaware Corporation, existing under the laws

of the State of Delaware, with a principal office and place of business at 121

West Election Road, Suite 200, Draper, Utah 84020, duly domesticated in the

State of North Carolina by filing with the North Carolina Secretary of State's

Office on November 3, 2011. Defendant transacts business in this state and


                                       2


     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 2 of 15
throughout the country. Defendant can be served through its Registered Agent,

the Corporation Service Company, at 2626 Glenwood Avenue, Suite 550,

Raleigh, North Carolina 27608.

                           FACTUAL ALLEGATIONS

      9.    Defendant is a "debt collector" as defined in 15 U.S.C. § 1692a(6)

and N.C.G.S. § 75-50(3).

      10.   Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North Carolina.

Its employees, affiliates, directors, agents, vendors, and attorneys act under

the direction and supervision of Defendant within the scope of their actual or

apparent authority. Therefore, Defendant is responsible and/or vicariously

liable for the actions of its employees, affiliates, directors, agents, vendors and

attorneys under, inter alia, the theory of Respondeat Superior. All references

to Defendant mean Defendant, its owners, officers, agents, and/or employees.

      11.   The principal purpose of Defendant's business is debt collection.

      12.   Defendant uses instrumentalities of intrastate and interstate

commerce, including telephone and mail in furtherance of its debt collection

business.

      13.   Defendant alleges Plaintiff owes a debt ("Debt").

      14.   The Debt is an alleged obligation of Plaintiff to pay money arising

out of a transaction in which the money, property, insurance, or services which


                                        3

      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 3 of 15
are the subject of the transaction are primarily for personal, family, or

household purposes.

      15.    The Debt does not arise from any business enterprise of Plaintiff.

      16.    The Debt is a "debt" as that term is defined in 15 U.S.C. § 1692a(5)

and N.C.G.S. § 75-50(2).

      1 7.   At exact time known only to Defendant, the Debt was assigned or

otherwise transferred to Defendant for collection.

      18.    Upon information and belief, at time the Debt was assigned or

otherwise transferred to Defendant for collection, the Debt was in default.

      19.    In effort to collect the Debt, Defendant contacted Plaintiff by

written correspondence.

      20.    Rather than preparing and mailing such written correspondence

to Plaintiff on its own, Defendant used a third-party vendor to perform such

activities on its behalf.

      21.    As part of utilization, Defendant conveyed information regarding

the Debt to the third-party vendor.

      22.    Defendant's conveyance of information regarding the Debt to a

third-party vendor is a communication as that term is defined in 15 U.S.C.

1692a(2).

      23.    Defendant's conveyance of information regarding the Debt to a

third-party vendor is an unreasonable publication as described in N.C.G.S. §


                                        4

      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 4 of 15
75-53.

         24.   The third-party vendor then populated some or all this information

into a prewritten template, printed, and mailed the letter to Plaintiff at

Defendant's direction.

         25.   Plaintiff received and read one letter dated January 31, 2021 from

CCS concerning a Debt owed by Plaintiff in the amount of $1,769.91. Plaintiff

received and read another letter dated March 24, 2021 from CCS concerning a

Debt owed by Plaintiff in the amount of $732.27. The letters received by

Plaintiff are referred to hereafter as the "Letters."

         26.   The Letters were the initial written communication Plaintiff

received from Defendant concerning the Debt.

                        CLASS ACTION ALLEGATIONS

         27.   The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

         28.   Pursuant to North Carolina Rule of Civil Procedure 23, Plaintiff

brings this action individually and on behalf of the following classe_s which are

tentatively defined as:

               NC Class: All consumers throughout the State of
               North Carolina where Defendant sent information
               concerning consumers' Debt to a third party without
               written permission of the consumer, which disclosure
               was made on or after a date four (4) years prior and to
               the filing of this Complaint.



                                         5

      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 5 of 15
            FDCPA Subclass: All consumers in North Carolina
            where Defendant sent information concerning
            consumers' Debt to a third party without prior consent
            of the consumer, which disclosure was made on or
            after one (1) year prior to the filing of this Complaint.


      29.   Excluded from the classes are: (a) any Judge or Magistrate

presiding over this action and members of their families; (b) Defendant and

any entity in which Defendant has a controlling interest and its legal

representatives, assigns and successors; and (c) all persons and entities who

properly execute and file a timely request for exclusion from the classes.

      30.   Numerosity: Plaintiff is unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Defendant. However, the exact number of class members,

including the names and addresses of all class members, will be easily

ascertained through a review of Defendant's business records. Upon

information and belief, each class contains at least hundreds of consumers and

likely exceeds several thousand consumers and is therefore so numerous that

joinder of all members would be impracticable.

      31.   Commonality: Common questions of law and fact predominate over

any individual issues that may be presented, because Defendant's conveyance

of information to a third party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common



                                        6


      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 6 of 15
questions include, but are not limited to:

            a.    Whether     Defendant's       transmission   of   information

                  concerning Plaintiff and all others similarly situated

                  constitutes a violation of the FDCPA.

            b.    Whether Defendant communicated with any person other

                  than the consumer, his attorney, consumer reporting

                  agency, the creditor, or the attorney of the creditor, in

                  connection with the collection of any debt in violation of the

                  FDCPA.

            c;    Whether Defendant unreasonably publicized information

                  regarding a consumer's debt in violation of the NCDCA.

            d.    Whether Defendant communicated with any person other

                  than the debtor or his attorney in violation of the NCDCA.

      32.   Typicality: The claims of Plaintiff are typical of the claims of the

proposed classes and all are based on the same facts and legal theories, as all

such claims arise out of Defendant's conduct.

      33.   Adequate Representation: Plaintiff is an adequate representative

of the classes in that he does not have antagonistic or conflicting claims with

other members of the classes. Plaintiff has retained counsel experienced in the

prosecution of complex class actions, specifically including experience with

consumer class actions.


                                        7

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 7 of 15
         34.   Neither Plaintiff nor counsel have any interests that might cause

them not to vigorously pursue this action. Plaintiff is aware of his

responsibilities to the putative class and has accepted such responsibilities.

         35.   Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the

classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to bring

separate actions, this Court or courts in other jurisdictions would be confronted

with a multiplicity of lawsuits burdening the court system while also creating

the risk of inconsistent rulings and contradictory judgments. In contrast to

proceeding on a case-by-case basis, in which inconsistent results will magnify

the delay and expense to all parties and the court system, this class action

presents far      fewer   management difficulties     while   providing unitary

adjudication, economies of scale and comprehensive supervision by a single

court.

                    FIRST CAUSE OF ACTION
    Violations of Fair Debt Collection Practices Act, 15 U.S.C. §
                            1692, et seq.
                  (On behalf of the FD CPA Sub-Class)

         36.   The forgoing allegations are hereby incorporated by reference as if



                                         8

         Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 8 of 15
fully set forth herein.

      37.    Defendant acts as a "debt collector," as defined by the FDCPA, 15

U.S.C. § 1692a(6).

      38.    Defendant acted as a "debt collector" in contacting Plaintiff.

      39.    Plaintiff and all members of the classes are "consumers," .as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

      40.    At all material times, Plaintiffs debt and the debts of the class

members were "debt," as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      41.    Defendant has collected debt in violation of 15 U.S.C. § 1692c(b),

in that it disclosed information to a third party without prior consent of the

consumer.

      42.    FDCPA section 1692c(b) states in pertinent part that "without the

prior consent of the consumer given directly to the debt collector, or the express

permission of a court of competent jurisdiction, or as reasonably necessary to

effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector."

      43.    The third party does not fall within any exceptions provided for in


                                        9


      Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 9 of 15
15 U.S.C. § 1692c(b).

      44.   The United States Court of Appeals for the Eleventh Circuit has

recently ruled that a Defendant's transmittal of a Plaintiff's personal

debt-related information to a third-party letter preparation vendor

constitutes a communication "in connection with the collection of any

debt" within the meaning of 15 U.S.C. § 1692c(b) and such action,

without the debtor's authorization, constitutes a violation of said

statute. See, Hunstein v. Preferred Collection & Mgmt. Servs., Inc., No. 19-

14434, 2021 WL 1556069, (11th Cir. Apr. 21, 2021).

      45.   In H unstein, Id., the debt collector ("Preferred Collection and

Management Services, Inc.") electronically transmitted data regarding a

consumer's (''Mr. Hunstein") debt, namely, his status as a debtor, the balance

of the debt, the entity to which he owed the debt and the subject of such debt

to a third-party vendor, for the purpose of creating, printing and mailing a

"dunning" letter to the debtor.

      46.   The core facts presented to the Appeals Court in the Hunstein case

are virtually identical to those alleged in this Complaint.

      47.   Here, Plaintiff did not consent to Defendant's communication to

the third party concerning the Debt.

      48.   Plaintiff did not consent to Defendant's communication to the third

party concerning Plaintiffs personal and/or confidential information.


                                       10

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 10 of 15
                                                                              ---
                                                    -consent
                                                                          -         ~   -


- -- - - --- ---- --- 49~ ----Plaintiff-cltd-n:ot               to Defendant's communication with

             anyone concerning the Debt or Plaintiffs personal and/or confidential

             information.

                    50.    Upon belief, Defendant has used a third-party for these purposes

             thousands of times.

                    51.    Defendant uses a third party for the sole purpose of maximizing

             profits.

                    52.    Defendant uses a third party without regard to the propriety and

             privacy of the information it discloses to such third-party.

                    53.    Defendant uses a third party with reckless disregard for the harm

             to Plaintiff and the classes that could result from Defendant's unauthorized

             disclosure of private and sensitive information.

                    54.     15 U.S.C. § 1692f provides a debt collector may not use unfair or

             unconscionable means to collect or attempt to collect a debt.

                    55.    The unauthorized disclosure of a consumer's private and sensitive

             information is both unfair and unconscionable.

                    56.    Defendant disclosed Plaintiffs private and sensitive information

             to a third party in violation of 15 U.S.C. § 1692f.

                    57.    As a result of Defendant's unlawful conduct, Plaintiff and the class

             members are entitled to actual and statutory damages, reasonable attorney's

             fees and costs.


                                                           11

                   Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 11 of 15
Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et
                               seq.
                    (On behalf of the NC Class)

      58.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      59.    Defendant is a "debt collector" as defined by the NCDCA, N.C.G.S.

§ 75-50.

      60.    Plaintiff and the North Carolina Class are "consumers" as that

term is defined by N.C.G.S. § 75-50 ..

      61.    N.C.G.S. § 75-53 prohibits debt collectors from unreasonably

publicizing information regarding a consumer's debt including, but not limited

to, any communication with any person other than the debtor or his attorney.

      62.   , Defendant violated N.C.G.S. § 75-53 by communicating consumer

debt to a third party without the written permission of the debtor.

      63.    Plaintiff, and others similarly situated, are entitled to recover

statutory damages under the NCDCA for each instance in which an improper

communication occurred.

      64.    As a result of Defendant's unlawful conduct, Plaintiff and the class

members are entitled to actual and statutory damages, reasonable attorney's

fees and costs.




                                         12

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 12 of 15
               - - - -THIRD CAUSE OFACTION
     Violation of the North Carolina Unfair and Deceptive Trade
                    Practices Act: N.C.G.S. § 75-1.1
                      (on behalf of the NC Class)

      65.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      66.    Pursuant to N.C.G.S. § 75-56(a), "the specific and general

provisions of [the NCDCA] shall exclusively constitute the unfair or deceptive

acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated

by this Article."

      67.    Defendant's operation with consumers and consumer debt

constitutes commerce.

      68.    N.C.G.S. § 75-1.1 (the "UDTPA") prohibits "unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce."

      69.    The specific acts by Defendant are in or affecting commerce.

      70.    The specific acts by Defendant are unfair and deceptive, as defined

by the UDTPA.

      71.    Plaintiff has. been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant's unfair and deceptive conduct.

      72.     Plaintiff and others similarly situated are entitled to recover

treble damages, attorney's fees and costs if allowed by the discretion of the



                                       13

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 13 of 15
                                                                  --   -


Co'urt pursuant to Chapter 75 of the North Carolina General Statutes.

                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff and all others similarly situated pray the

Court for judgment as set forth below:

     1.    Certifying this action as a class action as provided by Rule 23 of

           the Rules of Civil Procedure, appointing Plaintiff as class

           representative, and appointing the undersigned as class counsel;

     2.    Finding Defendant violated the FDCPA;

     3.    Finding Defendant violated the NCDCA;

     4.    Adjudging Defendant liable under the causes of actions asserted

           above, and awarding Plaintiff and the members of the NC Class

           and FDCPA Sub-Class (collectively, "Class Members") actual and

           statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-

           56;

      5.   Awarding Plaintiff and Class Members their reasonable attorney's

           fees and costs pursuant to the FDCPA and NCDCA;

      6.   That the compensatory damages of Plaintiff and the Class

           Members be trebled by the Court pursuant to Chapter 7 5 of the

           North Carolina General Statutes;

      7.   For punitive damages to the extent allowed by law;

      8.   The costs of this action be taxed against Defendant;


                                     14

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 14 of 15
      9.    For a trial by jury on all issues so triable;

      10.   Awarding pre and post judgment interest as allowed by law; and

      11.   For such other and further relief as the Court deems just and

            proper.

Respectfully submitted, this 6-__!fray of July, 2021


                                                         COLEMAN BRYSON
                                                       S GROSSMAN, PLLC



                                              Seo C. Harris
                                             N. . Bar No.: 35328
                                             P trick Wallace
                                              N.C. Bar No.: 48138
                                              900 W. Morgan Street
                                             Raleigh, North Carolina 27603 ·
                                             Telephone: (919) 600-5000
                                              Facsimile: (919) 600-5035
                                              sharris@milberg.com
                                             .pwallace@milberg.com


                                             Attorneys for Named Plaintiff and the
                                             putative Classes




                                        15

     Case 1:21-cv-00650-CCE-JEP Document 3 Filed 08/20/21 Page 15 of 15
